Appeal from judgment of the Sureme Court, Kings County, dated January 12, 1967, dismissed, without costs. That judgment was superseded by the order of said court, dated March 21, 1967, by which it was resettled and amended. Judgment of said court, as amended and resettled by the order, dated March 21, 1967, reversed on the facts and a new trial granted, with costs to abide the event, on the ground that the verdict is against the weight of the evidence. Christ, Acting P. J., Rabin and Benjamin, JJ., concur; Brennan, J., dissents from the dispostion to grant a new trial and votes to affirm the judgment as amended. Martuscello, J., not voting.